Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10, as filed 27 June 2022, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for the reasons previously stated regarding previous claim 3, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a motor drive apparatus having converter, bidirectional inverter, regenerative servomotor, and power storage device arranged and operated with control units as recited, and including "a power consumption estimation unit configured to calculate a power consumption estimation value, which is an estimation value of a total power consumption at a time point later, by a predetermined time, than a present time point, the power consumption estimation value being calculated based on at least two values of the total power consumption at or before the present time point, the total power consumption being obtained as a sum of (1) an output of the servomotor, (2) a winding loss in the servomotor, (3) a loss in the converter, and (4) a loss in the inverter; and a power storage device control unit configured to control power supply and power storage of the power storage device in accordance with the power consumption estimation value". As previously discussed Iwashita2013 and Iwashita2010 teaches a motor drive apparatus having control of power storage supply and storage based on predicted power consumption of the motor. However, as also argued by Applicant, the prior art of record does not appear to sufficiently teach or suggest that the estimation of the total power consumption at later time point be calculated based on at least two values of the total power consumption at or before the present time point, i.e. the predicted value being calculated using two or more of the previous and/or present consumption values as understood in light of the Specification/Drawings. Claim 1, in light of Applicant's Arguments, Specification and Drawings, therefore overcomes the cited prior art of record.
Claims 2-4, 8-10 are allowed for being dependent on claim 1.
Claims 5-7 recite motor drive apparatuses having essentially similar limitations to claim 1 together with further detail of specific manner of calculating the power consumption estimation value, respectively, which are each allowable over the prior art of record for reasons similar to those discussed regarding claim 1 and as previously noted. Although Iwashita2013 and Iwashita2010 teach a motor drive apparatus having control of power storage supply and storage based on predicted power consumption of the motor, and Iwashita2010 further teaches providing corresponding torque and speed acquisition and calculation units associated with determining motor power consumption, the prior art of record does not appear to sufficiently teach or suggest that the estimation of the total power consumption at later time point be calculated based on at least two values of either the torque or speed of the motor at or before the present time point stored in respective data storage unit, i.e. the predicted power output value of the motor being derived from predicted torque or speed value at the later time calculated using previous and/or present torque or speed values as understood in light of the Specification/Drawings. Claims 5-7, in light of Applicant's Arguments, Specification, and Drawings, therefore overcomes the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836